DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “providing a central controller and a data feed file, the central controller including at least one CPU and a memory operatively connected to the at least one CPU, the data feed file including at least one dataset, each of the datasets includes one or a plurality of data records and each of the data records including at least one field; constructing a computer file comprising a database table to host unit simple statistics upon receipt of the data feed; receiving the data feed file; forming one or a plurality of units from the datasets of the data feed file, each of the units corresponds to one or a plurality of the data records; calculating the unit simple statistics for each of the units; storing the units comprised of the unit simple statistics within the database table wherein the computer database 
This judicial exception is not integrated into a practical application because the claims recite the additional elements of a “central controller”, “CPU”, and “memory” to perform the calculation of statistics. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

The additional elements of “the data feed file including at least one dataset, each of the datasets includes one or a plurality of data records and each of the data records including at least one field; constructing a computer file comprising a database table to host unit simple statistics upon receipt of the data feed; receiving the data feed file; forming one or a plurality of units from the datasets of the data feed file, each of the units corresponds to one or a plurality of the data records; calculating the unit simple statistics for each of the units; storing the units comprised of the unit simple statistics within the database table wherein the computer database table file occupies less space in computer memory than the data feed file” are mere data gathering steps of insignificant pre-solution activities. Secondly, the step of “receiving a query requesting an additional statistic to be calculated; and calculating the additional statistic using the unit simple statistics stored within the database, wherein the calculating the additional statistic from the unit simple statistics reduces processing time and processing resources of the central controller by reducing read redundancies of rereading the data records and reduces computational redundancies of calculating the additional statistic from scratch” are further insignificant post-solution activities wherein the limitations amount to necessary data gathering and outputting. The courts have recognized 
The courts have recognized the following computer functions as mere data gathering when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 
It is well understood, routine and conventional within the database paradigm that the formation of statistics on a table for example due to the presence of a primary key reduces the search time processed since the search will probably not be conducted as a table scan. Further statistics on the data source like the formation of an alternate key will ensure additional statistics that will further reduce processing time in terms of reads. Thus claim 1 is not patent eligible. 
Claims 18 and 20 correspond to claim 1 and are rejected accordingly.

Claim 2 recites “wherein when the data records corresponding to one of the units 
comprise a non-numerical field comprised of text, the unit simple statistics of said unit comprise: a number of the data records that correspond to said unit; and an array of <Key, Value> ordered pairs, wherein the Key of each ordered pair corresponds to textual key words in the non-numerical field of the data records corresponding to the unit and Value being associated with said Key being selected from a count of said Key corresponding to said unit and a frequency of said Key corresponding to said unit.” These limitations are insignificant extra-solution activity of mere data gathering and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant 
This judicial exception is not integrated into a practical application because the 
claim does not recite any additional elements. This claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to 
significantly more than the judicial exception.  Thus, the claim is not patent eligible.

	Claims 3 - 17 recite “wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records corresponding to said unit; a minimum value of the numerical fields of the data records corresponding to said unit; a maximum value of the numerical fields of the data records corresponding to said unit; a sum of values of the numerical field of the data records corresponding to said unit; and a sum of the square of the values of the numerical field of the data records corresponding to said unit; wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in said unit; a sum of values of the numerical field of the data records of said unit; and a sum of the square of the values of the numerical field of the data records of said units; wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in 
the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in said unit; and a quantity   )	ax; + bt where a is any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and X; being the ith value of said numerical field in wherein 
a number of said data records in said unit; and a quantity LIax; +b lk where a is any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and X; being the ith value of said numerical field in wherein said unit; wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in said unit; and a quantity L(a I X; I +bt where a is any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and X; being the ith value of said numerical field in wherein said unit; wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in said unit; and a mean of the numerical field of the data records of said unit; wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in said unit; a mean of values of the numerical field of the data records of said unit; and a sum of the square of the values of the numerical field of the data records of said unit;  
wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in 
wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in said unit; a mean of values of the numerical field of the data records of said unit; and a sample variance of the values of the numerical field of the data records of said unit;  
 wherein when the data records corresponding to one of the units comprise a numerical field, the unit simple statistics of said unit comprises: a number of said data records in said unit; a mean of values of the numerical field of the data records of said unit; and a standard deviation of the values of the numerical field of the data records of said unit;  
wherein when the data records corresponding to one of 2 the units comprise a numerical field, the unit simple statistics of said unit comprises:   a number of said data records in said unit; a mean of values of the numerical field of the data records of said unit; and a sample standard deviation of the values of the numerical field of the data records of said unit. ” These additional steps comprise mathematical calculations which are part of the Mathematical Concepts of an abstract idea. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claims are not eligible.

These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are not patent eligible.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein when a field of the data records of one of the units comprises text, the unit simple statistics for said unit comprises an array of <Key, Value> ordered pairs where the Key of each ordered pair corresponds to textual key words within the textual field of the data records corresponding to the unit and Value being associated with said Key being selected from a count of said Key corresponding to said unit and a frequency of said Key corresponding to said unit;  and wherein when a field of the data records one of the units comprises a number, the unit simple statistics of said unit comprises one or more quantities selected from a group consisting of a number of data records corresponding to said unit, an average of the value of the field for data records corresponding to said unit, a sum of the value of the field for data records corresponding to the unit, a sum of values of the field squared for data records corresponding to the unit, a variance of the value of the field for data records corresponding to the unit, a standard deviation of the 
The steps of “a sum of the value of the field for data records corresponding to the unit, a sum of values of the field squared for data records corresponding to the unit, a variance of the value of the field for data records corresponding to the unit, a standard deviation of the value of the field for data records corresponding to the unit, a sample variance of the value of the field for data records corresponding to the unit and a sample standard deviation of the value of the field for data records corresponding to the 
               This judicial exception is not integrated into a practical application because the claims do not recite any additional elements. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claim is not patent eligible.



    Claim Rejections – 35 U.S.C. §103

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
s 1, 2, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur L. Zaifman (United States Patent Number 20120323871),  hereinafter Zaifman in view of Taylor et al. (United States Patent Number 20110258225), hereinafter referred to as Taylor.
Regarding claim 1 Zaifman teaches a calculate once use forever (COUF) data analysis method, (method [019]) comprising: providing a central controller (computer 202 “such as central controller” [0018]) and a data feed file, (data feed files [0015]) the central controller (computer 202 “such as central controller” [0018]) including at least one CPU (computer processors [0018])  and a memory (memory units [0018]) operatively connected to the at least one CPU, (computer processors [0018])   the data feed file (data feed files [0015]) including at least one dataset, (data feed subset [0021])  each of the datasets (data feed subsets [0021])  includes one or a plurality of data records (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  and each of the data records including at least one field; (The records of this data feed file are partitioned based on FS 406, which is an indexed field. [0021]) constructing a computer file comprising a database table (database table [0021]) upon receipt of the data feed; (data feeds are received [0015])  receiving the data feed file; (data feed file received [0024])  forming one or a plurality of units (partition  [0021]) of the data feed file, (data feed files [0015])  each of the units (partition  [0021]) corresponds to one or a plurality of the data records; (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])   wherein the computer database table file (database table [0021])  occupies less space (Fig. 3, (360) does CRC of subset match CRC of corresponding database file stored in the database? NO [0025])  in computer memory (memory units [0018]) than the data feed file; (data feed files [0015])
Zaifman does not fully disclose calculating the unit simple statistics for each of the units; storing the units comprised of the unit simple statistics within the database table receiving a query requesting an additional statistic to be calculated; and calculating the additional statistic using the unit simple statistics stored within the database, wherein the calculating the additional statistic from the unit simple statistics reduces processing time and processing resources of the central controller by reducing read redundancies of rereading the data records and reduces computational redundancies of calculating the additional statistic from scratch.
	Taylor teaches to host (hosting services [0101]) unit simple statistics (index statistics [0392]) calculating the unit simple statistics (Fig. 12, (1201) calculate index for each of the units; (blocks “such as units” [0139]) storing the units (blocks “such as units” [0139]) comprised of the unit simple statistics (index statistics [0392]) within the database table (Fig. 12, (1203) storing the calculated index statistics in existing statistics tables [0392])  receiving a query (Fig. 12, (1205) using a scheduled batch process [0392])   requesting an additional statistic to be calculated; (Fig. 12, 1205) periodically updating the statistics [0392])  and calculating the additional statistic (Fig. 12, 1205) periodically updating the statistics [0392])  using the unit simple statistics (index statistics [0392]) stored within the database, (multi-tenant database [0028])  wherein the calculating the additional statistic (Fig. 12, 1205) periodically updating the statistics [0392])  from the unit simple statistics (index statistics [0392]) reduces processing time and processing resources of the central controller by reducing read redundancies of rereading the data records (incremental changes are handled [0037]) and reduces computational redundancies of calculating the additional statistic from scratch (Enable incremental index maintenance. [0368])
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor whereby   hosting unit simple statistics; calculating the unit simple statistics for each of the units; storing the units comprised of the unit simple statistics within the database table receiving a query requesting an additional statistic to be calculated; and calculating the additional statistic using the unit simple 
	Claims 18 and 20 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Zaifman in view of Taylor teaches the method of claim 1.
Zaifman as modified further teaches  wherein when the data records (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021]) corresponding to one of 2the units (partition  [0021]) comprise a non-numerical field (Fig. 5 “SOURCE NAME” [0021]) comprised of text, ( Fig. 5 “P9-US-ROUTER” [0021]) 4a number of the data records(a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406,  that correspond to said unit; (partition  [0021]) and 5an array of <Key, Value> ordered pairs, (Source name:Timestamp:
Field name:Field value:CRC. [0022]) wherein the Key (Fig. 5, “SOURCE NAME” [0021]) of each ordered pair (Source name:Timestamp [0022]) 6corresponds to textual key words ( Fig. 5 “P9-US-ROUTER” [0021]) in the non-numerical field (Fig. 5 “SOURCE NAME” [0021]) of the data records (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021]) corresponding to 7the unit (partition  [0021])
Zaifman as modified does not fully disclose the unit simple statistics of said unit 3comprise: and Value being associated with said Key being selected from a count of said Key corresponding to said unit and a frequency of said Key corresponding to said unit.
Taylor teaches the unit simple statistics (index statistics [0392]) of said unit (blocks “such as units” [0139]) 3comprise: and Value being associated with said Key (Row A Key, set of binary flags, and asset of key-value pairs [0128]) being selected from a count of said Key corresponding to said unit and a frequency of said Key (Fig. 12, (1207) SELECT COUNT(ID) TOTALCOUNT,COUNT_DISTINCT(<FIRST
corresponding to said unit (blocks “such as units” [0139])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor whereby the unit simple statistics of said unit 3comprise: and Value being associated with said Key being selected from a count of said Key corresponding to said unit and a frequency of said Key corresponding to said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].

Claims 3 -  8, 12 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur L. Zaifman (United States Patent Number 20120323871),  hereinafter Zaifman in view of Taylor et al. (United States Patent Number 20110258225), hereinafter referred to as Taylor and in further view of Barry Robson (United States Patent Publication Number 20040073534) hereinafter Robson
Regarding claim 3 Zaifman in view of Taylor teaches the method of claim 1.
Zaifman as modified further teaches wherein when the data records (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm corresponding to one of the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) a number of said data records (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to said unit; (partition  [0021])
Zaifman does not fully disclose the unit simple statistics of said unit comprises: a minimum value of the numerical fields of the data records corresponding to said unit; a maximum value of the numerical fields of the data records corresponding to said unit; a sum of values of the numerical field of the data records corresponding to said unit; and a sum of the square of the values of the numerical field of the data records corresponding to said unit.
Taylor teaches the unit simple statistics (index statistics [0392])  of said unit (blocks “such as units” [0139])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor whereby the unit simple statistics of said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
a minimum value of the numerical fields of the data records (minimum number of items, default is 1  [0117]) see equation on page 157 corresponding to said unit; (partition [0312]) a maximum value of the numerical fields of the data records (Fig. 5 maximum number of items types = 300 [0151])  corresponding to said unit; (partition [0312])  a sum of values of the numerical field of the data records  (summation 1 + 1/2' + 1/3"+1/4• ... 1/(n-1)" [0078]) corresponding to said unit; (partition [0312])   and a sum of the square of the values of the numerical field of the data records (#get sum of squared values in each column) see function iteration on page 189  corresponding to said unit. (partition [0312])  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson wherein  a minimum value of the numerical fields of the data records corresponding to said unit; a maximum value of the numerical fields of the data records corresponding to said unit; a sum of values of the numerical field of the data records corresponding to said unit; and a sum of the square of the values of the numerical field of the data records corresponding to said unit. By doing so statistical convergence can be obtained over many records and detected by statistics as convergence of measures to a stable value within a small
specified error or data "noise level." Robson [0318].

Regarding claim 4 Zaifman in view of Taylor teaches the method of claim 1.
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of the units (partition  [0021]) comprise a numerical field, (Source name:Timestamp [0022]) 
	Zaifman does not fully disclose  the unit simple statistics of said unit comprises: a number of said data records in said unit; a sum of values of the numerical field of the data records of said unit; and a sum of the square of the values of the numerical field of the data records of said unit.
	Taylor teaches the unit simple statistics (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: a number of said data records in said unit; (majority of records within a block [0163])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor the unit simple statistics of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
a sum of values of the numerical field of the data records (summation 1 + 1/2' + 1/3"+1/4• ... 1/(n-1)" [0078]) of said unit; (partition [0312])  and a sum of the square of the values of the numerical field of the data records(#get sum of squared values in each column) see function iteration on page 189   of said unit (partition [0312])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson wherein  a sum of values of the numerical field of the data records corresponding to said unit; and a sum of the square of the values of the numerical field of the data records corresponding to said unit. By doing so statistical convergence can be obtained over many records and detected by statistics as convergence of measures to a stable value within a small specified error or data "noise level." Robson [0318].

	Regarding claim 5 Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit; sum of values of the numerical field of the data records of said unit;   and 5a variance of the values of the numerical field of the data records
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
	4Robson teaches  sum of values of the numerical field of the data records (summation 1 + 1/2' + 1/3"+1/4• ... 1/(n-1)" [0078]) of said unit; (partition [0312])   and 5a variance of the values of the numerical field of the data records (ABS., covariances between data of quantitative numerical types, in records) (Covariance can be considered as a relationship between columns of numeric data. However, in accordance with an embodiment of the invention, it is not necessarily identified by column but is   of said unit (partition [0312])   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson sum of values of the numerical field of the data records of said unit;  and a variance of  the values of the numerical field of the data records of said unit. By doing so an automatic elucidation of a complex case of covariance of high degrees of multi variance can be observed when the covariance is explicitly or implicitly treated in terms of quantities per item Robson [0316].

	Regarding claim 6 Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit; sum of values of the numerical field of the data records of said unit; and 5a sample variance of the values of the numerical field of the data records of said unit
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
	4Robson teaches  sum of values of the numerical field of the data records (summation 1 + 1/2' + 1/3"+1/4• ... 1/(n-1)" [0078]) of said unit; (partition [0312])   and 5a sample (triplets in covariance [0117]) variance of the values of the numerical field of the data records (ABS., covariances between data of quantitative numerical types, in records) (Covariance can be considered as a relationship between columns of numeric data. However, in accordance with an embodiment of the invention, it is not necessarily identified by column but is numerically qualified by the metadata (e.g., column title, such as "Age"). [0110])  of said unit (partition [0312])   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of 

	Regarding claim 7 Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit sum of values of the numerical field of the data records of said unit; and 5a standard deviation of the values of the numerical field of the data records of said unit
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 

	4Robson teaches  sum of values of the numerical field of the data records (summation 1 + 1/2' + 1/3"+1/4• ... 1/(n-1)" [0078]) of said unit; (partition [0312])   and 5a standard deviation of the values of the numerical field of the data records (More partitions than two and based on the standard deviation of the data may be used, but a preferred embodiment is into two sets in order to reduce the number of complex conjoint events generated [0312]) of said unit (partition [0312])   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson sum of values of the numerical field of the data records of said unit;  and a standard deviation of  the values of the numerical field of the data records of said unit. By doing so a sigma-normalized deviation from the mean value is added. Robson [0109].



	Regarding claim 8 Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit sum of values of the numerical field of the data records of said unit; and 5a sample standard deviation of the values of the numerical field of the data records of said unit
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
	4Robson teaches  sum of values of the numerical field of the data records (summation 1 + 1/2' + 1/3"+1/4• ... 1/(n-1)" [0078]) of said unit; (partition [0312])   and 5a sample (sigma-normalized [0109]) standard deviation of the values of the numerical field of the data records (More partitions than two and based on the standard deviation of the data may be used, but a preferred embodiment is into two sets in order to reduce the number of complex conjoint events generated [0312]) of said unit (partition [0312])   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson sum of values of the numerical field of the data records of said unit;  and a sample standard deviation of  the values of the numerical field of the data records of said unit. By doing so a sigma-normalized deviation from the mean value is added. Robson [0109].

	Regarding claim 12 Zaifman in view of Taylor teaches the method of claim 1.
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of the units (partition  [0021]) comprise a numerical field, (Source name:Timestamp [0022]) 
	Zaifman does not fully disclose  the unit simple statistics of said unit comprises: a number of said data records in said unit; a sum of values of the numerical field of the data records of said unit; and 4a mean of the numerical field of the data records of said unit.
	Taylor teaches the unit simple statistics (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: a number of said data records in said unit; (majority of records within a block [0163])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor the unit simple statistics of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
	Robson teaches and 4a mean of the numerical field of the data records (Where <a> is the mean value of a and so on, [0119]) (where N is the mean value of s(a) throughout each column (a) [0121])of said unit (partition [0312])    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson whereby and 4a mean of the numerical field of the data records of said unit.  By doing so sets of data for association are divided round the mean. Robson [0109].
	Regarding claim 13 Zaifman in view of Taylor teaches the method of claim 1.
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of the units (partition  [0021]) comprise a numerical field, (Source name:Timestamp [0022]) 
	Zaifman does not fully disclose  the unit simple statistics of said unit comprises: a number of said data records in said unit; 14a mean of values of the numerical field of the data records of said unit; and 5a sum of the square of the values of the numerical field of the data records of said unit.  
	Taylor teaches the unit simple statistics (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: a number of said data records in said unit; (majority of records within a block [0163])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor the unit simple statistics of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
a mean of values of the numerical field of the data records (Where <a> is the mean value of a and so on, [0119]) (where N is the mean value of s(a) throughout each column (a) [0121]) of said unit; (partition [0312])     and 5a sum of the square of the values of the numerical field of the data records (#get sum of squared values in each column) see function iteration on page 189 of said unit (partition [0312])   
 	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson whereby a mean of values of the numerical field of the data records of said unit;  and a sum of the square of the values of the numerical field of the data records of said unit. By doing so as the quantities above and below the mean are distinguished for reporting covariance analysis. Robson [0142].

	Regarding claim 14 Zaifman in view of Taylor teaches the method of claim 1.
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of the units (partition  [0021]) comprise a numerical field, (Source name:Timestamp [0022]) 
	Zaifman does not fully disclose  the unit simple statistics of said unit comprises: a number of said data records in said unit; 14a mean of values of the numerical field of the data records of said unit; and 5a variance of the values of the numeric al field of the data records of said unit.  
	Taylor teaches the unit simple statistics (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: a number of said data records in said unit; (majority of records within a block [0163])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor the unit simple statistics of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
	Robson teaches a mean of values of the numerical field of the data records (Where <a> is the mean value of a and so on, [0119]) (where N is the mean value of s(a) throughout each column (a) [0121]) of said unit; (partition [0312])  and 5a variance of the values of the numeric al field of the data records (ABS., covariances between data of quantitative numerical types, in records) (Covariance can be considered as a relationship between columns of numeric data. However, in accordance with an embodiment of the invention, it is not necessarily identified by column but is   of said unit   (partition [0312])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson sum of values of the numerical field of the data records of said unit;  and a variance of  the values of the numerical field of the data records of said unit. By doing so an automatic elucidation of a complex case of covariance of high degrees of multi variance can be observed when the covariance is explicitly or implicitly treated in terms of quantities per item Robson [0316].

	Regarding claim 15 Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit; a mean of values of the numerical field of the data records of said unit; and 5a sample variance of the values of the numerical field of the data records of said unit.  
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
	Robson teaches a mean of values of the numerical field of the data records (Where <a> is the mean value of a and so on, [0119]) (where N is the mean value of s(a) throughout each column (a) [0121]) of said unit; (partition [0312])  and 5a sample (triplets in covariance [0117]) variance of the values of the numerical field of the data records (ABS., covariances between data of quantitative numerical types, in records) (Covariance can be considered as a relationship between columns of numeric data. However, in accordance with an embodiment of the invention, it is not necessarily identified by column but is numerically qualified by the metadata (e.g., column title, such as "Age"). [0110])  of said unit (partition [0312])   


	Regarding claim 16 Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit; a mean of values of the numerical field of the data records of said unit; and a standard deviation of the values of the numerical field of the data records of said unit.  
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
	Robson teaches a mean of values of the numerical field of the data records (Where <a> is the mean value of a and so on, [0119]) (where N is the mean value of s(a) throughout each column (a) [0121]) of said unit; (partition [0312])  and 5a standard deviation of the values of the numerical field of the data records (More partitions than two and based on the standard deviation of the data may be used, but a preferred embodiment is into two sets in order to reduce the number of complex conjoint events generated [0312]) of said unit (partition [0312])   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson sum of values of the numerical field of the data records of said unit;  and a standard deviation of  the values of the numerical field 

	Regarding claim 17 Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit; a mean of values of the numerical field of the data records of said unit; and a sample standard deviation of the values of the numerical field of the data records of said unit.  
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit 
	Robson teaches a mean of values of the numerical field of the data records (Where <a> is the mean value of a and so on, [0119]) (where N is the mean value of s(a) throughout each column (a) [0121]) of said unit; (partition [0312])  and 5a sample (sigma-normalized [0109]) standard deviation of the values of the numerical field of the data records (More partitions than two and based on the standard deviation of the data may be used, but a preferred embodiment is into two sets in order to reduce the number of complex conjoint events generated [0312]) of said unit (partition [0312])   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson sum of values of the numerical field of the data records of said unit;  and a sample standard deviation of  the values of the numerical field of the data records of said unit. By doing so a sigma-normalized deviation from the mean value is added. Robson [0109].

Regarding claim 19 Zaifman in view of Taylor teaches the non-transitory computer program product of claim 18.
Zaifman as modified further teaches , wherein when a field (Fig. 5 “SOURCE NAME” [0021]) of the data records (a first data feed subset 418 includes records of the  of one of the units (partition  [0021]) comprises text, ( Fig. 5 “P9-US-ROUTER” [0021]) and wherein when a field (TIMESTAMP [0022]) of the data records (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])   one of the units (partition  [0021]) comprises a number (Fig 5 1148310000 [0023]) an array of <Key, Value> ordered pairs (Source name:Timestamp:
Field name:Field value:CRC. [0022]) where the Key (Fig. 5, “SOURCE NAME” [0021]) of each ordered pair (Source name:Timestamp [0022]) corresponds to textual key words within the textual field ( Fig. 5 “P9-US-ROUTER” [0021]) of the data records (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])   corresponding to the unit (partition  [0021]) and Value (Timestamp [0022]) being associated with said Key (Fig. 5, “SOURCE NAME” [0021])
Zaifman does not fully disclose  the unit simple statistics for said unit comprises being selected from a count of said Key corresponding to said unit and a frequency of said Key corresponding to said unit;  the unit simple statistics of said unit comprises one or more quantities selected from a group consisting of a number of data records corresponding to said unit, 
Taylor teaches the unit simple statistics (index statistics [0392]) for said unit (blocks “such as units” [0139]) comprises being selected from a count of said Key corresponding to said unit and a frequency of said Key (Fig. 12, (1207) SELECT COUNT(ID) TOTALCOUNT,COUNT_DISTINCT(<FIRST INDEXED FIELD>) DISTINCTCOUNT FROM <DATA TABLE> [[0393])  corresponding to said unit; (blocks “such as units” [0139])  the unit simple statistics (index statistics [0392]) of said unit  (blocks “such as units” [0139]) comprises one or more quantities selected from a group consisting of a number of data records (select the given fields F 1 ... Fn: [0245]) corresponding to said unit, (blocks “such as units” [0139])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor whereby the unit simple statistics for said unit comprises being selected from a count of said Key corresponding to said unit and a frequency of said Key corresponding to said unit the unit simple statistics comprises one or more quantities selected from a group consisting of a number of data records corresponding to said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
an average of the value of the field for data records (The average value <V> of every corresponding item with that metadata is calculated [0112]) corresponding to said unit, (partition [0112])  a sum of the value of the field for data records(summation 1 + 1/2' + 1/3"+1/4• ... 1/(n-1)" [0078])  corresponding to the unit, (partition [0112])   a sum of values of the field squared for data records  (#get sum of squared values in each column) see function iteration on page 189  corresponding to the unit, (partition [0112])   a variance of the value of the field for data records (ABS., covariances between data of quantitative numerical types, in records) (Covariance can be considered as a relationship between columns of numeric data. However, in accordance with an embodiment of the invention, it is not necessarily identified by column but is numerically qualified by the metadata (e.g., column title, such as "Age"). [0110])  corresponding to the unit, (partition [0112])  a standard deviation of the value of the field for data records(More partitions than two and based on the standard deviation of the data may be used, but a preferred embodiment is into two sets in order to reduce the number of complex conjoint events generated [0312])  corresponding to the unit, (partition [0112])  a sample (triplets in covariance [0117]) variance of the value of the field for data records (ABS., covariances between data of quantitative numerical types, in records) (Covariance can be considered as a relationship between columns of numeric data. However, in accordance with an embodiment of the invention, it is not necessarily identified by column but is numerically qualified by the   corresponding to the unit (partition [0112])  and a sample (sigma-normalized [0109]) standard deviation of the value of the field for data records (More partitions than two and based on the standard deviation of the data may be used, but a preferred embodiment is into two sets in order to reduce the number of complex conjoint events generated [0312])  corresponding to the unit (partition [0112])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman in view of Taylor to incorporate the teachings of Robson whereby an average of the value of the field for data records corresponding to said unit, a sum of the value of the field for data records corresponding to the unit, a sum of values of the field squared for data records  corresponding to the unit, a variance of the value of the field for data records corresponding to the unit, a standard deviation of the value of the field for data records corresponding to the unit, a sample variance of the value of the field for data records corresponding to the unit and a sample standard deviation of the value of the field for data records corresponding to the unit. By doing so mining of data, e.g., of several or many records, to discover interesting associations between entries of qualitative
text, and covariances between data of quantitative numerical types, in records. Robson [0005].

s 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur L. Zaifman (United States Patent Number 20120323871),  hereinafter Zaifman in view of Taylor et al. (United States Patent Number 20110258225), hereinafter referred to as Taylor and in further view of Paul Dawkins, “Paul’s Online Math Notes.” Hereinafter Dawkins
	Regarding claim 9  Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit sum of values of the numerical field of the data records of said unit; and a quantity Σi(axi + b)k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit
 the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit comprises: a number of said data records in said unit. By doing so statistics can be performed for indexes and maintained in a repository. Taylor [0392].
Dawkins teaches a quantity Σi(axi + b)k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit (Power Series formula indicating multiplication with an addition to a constant raised to the power of an exponent in its example 3 in “Paul’s Online Notes, page 3) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Zaifman in view of Taylor  to incorporate the teachings of Dawkins  whereby the quantity of a multiplying said numerical field value xi plus b raising to the power k, and then summed, i.e. Σi(axi + b)k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit. In doing so a determination can be made of the 


	Regarding claim 10  Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit sum of values of the numerical field of the data records of said unit; and a quantity Σi|axi + b|k, with a being any non-zero constant number, b being any constant number, k being any
constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit 
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 

Dawkins teaches a quantity Σi|axi + b|k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit 
 (Power Series formula indicating multiplication with an addition to a constant raised to the power of an exponent in its example 3 in “Paul’s Online Notes, page 3)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Zaifman in view of Taylor  to incorporate the teachings of Dawkins  whereby the quantity of a multiplying said numerical field value xi plus b raising to the power k, and then summed, i.e. Σi(axi + b)k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit. In doing so a determination can be made of the radius of convergent and interval of convergent for a power series. Paul Dawkins example 3.

	Regarding claim 11  Zaifman in view of Taylor teach the method of claim 1 
	Zaifman as modified further teaches wherein when the data records  (a first data feed subset 418 includes records of the data feed  file having the value val1 410 for field FS 406, a second data feed subset 420 includes records having the value val2 412 for field FS 406, ... , and an mth data feed subset 422 includes records having the value valm 416 for field FS 406 [0021])  corresponding to one of 2the units (partition  [0021]) comprise a numerical field, (TIMESTAMP [0022]) 
	Zaifman does not fully disclose the unit simple statistics  of said unit comprises: 3a number of said data records in said unit sum of values of the numerical field of the data records of said unit; and a quantity Σi(a|xi|+ b)k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit
	Taylor teaches  the unit simple statistics  (index statistics [0392]) of said unit (blocks “such as units” [0139]) comprises: 3a number of said data records in said unit; (majority of records within a block [0163]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaifman to incorporate the teachings of Taylor wherein the unit simple statistics  of said unit 
Dawkins teaches  and a quantity Σi(a|xi|+ b)k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit ( Power Series formula indicating multiplication with an addition to a constant raised to the power of an exponent in its example 3 in “Paul’s Online Notes, page 3)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Zaifman in view of Taylor  to incorporate the teachings of Dawkins  whereby the quantity of a multiplying said numerical field value xi plus b raising to the power k, and then summed, i.e. Σi(axi + b)k, with a being any non-zero constant number, b being any constant number, k being any constant number equal to or greater than one and xi being the ith value of said numerical field in wherein said unit. In doing so a determination can be made of the radius of convergent and interval of convergent for a power series. Paul Dawkins example 3.

Examiner's Request
5. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,

added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Jakobsson et al., (United States Patent Number 9372889) teaches incremental statistics update. Specifically Col. 3 ln 11 – 14 teaches “ideally, an incremental update could be employed that would have a cost approximately proportional to the size of the data being inserted into the table.”

7.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
09/10/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166